Citation Nr: 9915934	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  97-17 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include service connection as secondary to the 
service-connected left knee disability.  

2.  Entitlement to service connection for a left ankle 
disability, to include service connection as secondary to the 
service-connected left knee disability.

3.  Entitlement to service connection for a right foot 
disability, to include service connection as secondary to the 
service-connected bilateral knee disabilities.

4.  Entitlement to an increased rating for a disability 
characterized as right medial knee pain with retinacular 
tightness, slight instability and locked knee, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to February 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating action of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, among other things, denied 
claims of service connection for low back, left ankle and 
right foot disabilities on a direct basis and denied the 
veteran's claim of increase for the service-connected right 
knee disability.  The veteran submitted a notice of 
disagreement (NOD) in March 1996 in which she limited her 
appeal to those issues noted on the title page.  In that same 
statement, she asserted that those disabilities for which she 
was seeking service connection were related to service-
connected knee disabilities.  The RO issued a statement of 
the case (SOC) in May 1996.  The veteran's substantive appeal 
was received in June 1996.  

In March 1997, the veteran testified at a personal hearing at 
the RO.  A transcript of that hearing is associated with the 
record.  





REMAND

Initially, the Board notes that the veteran has argued, both 
in written statements and in testimony at the March 1997 
personal hearing, that her claimed low back, left ankle and 
right foot disabilities are related to the service-connected 
knee disorders.  The RO has not yet addressed her claims on 
this secondary basis.  The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter, the Court) has held that when the 
Board addresses in its decision a question that has not yet 
been addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether she has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether the Statement of the Case 
(SOC) provided the claimant fulfills the regulatory 
requirements.  See 38 C.F.R. § 19.29 (1998).  If not, the 
matter must be remanded to the RO to avoid prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 
C.F.R. § 19.9.

In the present case, the Board finds that to adjudicate the 
claims of service connection on a secondary basis would 
prejudice the veteran.  Neither the May 1996 SOC nor 
subsequent supplemental statements of the case (SSOC) 
includes citation to laws and regulations pertinent to claims 
of secondary service connection.  Thus, in order to ensure 
due process of law in this regard, it will be necessary to 
return to the case to the RO, so that the veteran may be 
provided a SSOC that is consistent with 38 U.S.C.A. § 7105 
(West 1991) and give her enough information to allow her to 
present effective argument in her case.   

In addition to the foregoing, the Board notes that where 
service connection is sought on a secondary basis, 
consideration should also be given to whether the service-
connected disability has aggravated the non-service-connected 
disability.  In those cases, service connection may be 
granted for the degree (and only the degree) of aggravation 
of the nonservice-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1994).  On remand, the RO should consider the 
veteran's claims under all theories of service connection.  

With respect to the veteran's service-connected right knee 
disability, it is presently assigned a 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, pertaining to 
impairment of the knee due to recurrent subluxation or 
lateral instability.  Although the veteran's knee was 
examined in October 1997 in connection with her claim, it 
must be observed that the examination report does not reflect 
that any specific consideration was given to the decision 
entered by the U.S. Court of Appeals for Veterans Claims in 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  In DeLuca, the Court 
stressed that, in evaluating disability in a joint, VA has a 
duty to determine whether the joint in question exhibits 
weakened movement, excess fatigability, or incoordination, 
and whether pain could significantly limit functional ability 
during flare-ups or when the joint is used repeatedly over a 
period of time.  The Court indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  See DeLuca, supra, at 206.

In another decision, the Court has reemphasized its DeLuca 
holding:

    Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in making 
its rating determination.  Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991).  The Board is required 
to provide a statement of its reasons and bases 
with respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. at 58).  
Although section 4.40 does not require a separate 
rating for pain, it does promulgate guidance for 
determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See generally 
38 C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from its 
obligation to provide a statement of reasons or 
bases pertaining to that regulation.  See DeLuca 
v. Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).  See also 
Arms v. West,
12 Vet.App. 188, 201 (1999), again emphasizing the need for 
remand to satisfy the Court's requirement of  "a new 
examination that adequately evaluates the functional 
impairment due to pain . . . , followed by a decision that 
specifically addresses the pain issue, supported by an 
adequate statement of reasons or bases."

Since the examination reports currently of record do not 
address the considerations discussed by the Court in the 
DeLuca decision, it will be necessary to have the veteran 
examined under the guidelines set out in that decision, 
before the Board enters its determination on the matter.  

Under the circumstances described above, this case is 
REMANDED to the RO for the following:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated her for 
complaints regarding her low back, left 
ankle, and right foot since service.  She 
should also be given the opportunity to 
submit additional argument, evidence or 
comment with respect to her claim for 
secondary service connection for 
disability affecting these anatomic 
areas.  After securing any necessary 
release, the RO should attempt to obtain 
copies of all records of medical 
treatment from the sources the veteran 
identifies in response to its 
communication with her.  

2.  The veteran should be afforded a VA 
orthopedic examination in order to 
ascertain the extent and likely etiology 
of the claimed low back, left ankle and 
right foot disabilities and determine the 
nature and extent of all current right 
knee disability.  All indicated testing 
in this regard should be accomplished.  
The claims folder should be made 
available to the examiner for review in 
connection with the examination.  Based 
on his/her examination and study of the 
case, it is requested that the examiner 
do the following:

Regarding the claims of service 
connection, the examiner should set forth 
all current disabilities affecting the 
low back, right foot and left ankle.  For 
any disability so identified, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that it is due to military service or is 
the proximate result of the service-
connected knee disabilities.  If no 
direct causal relationship between the 
claimed low back, right foot and/or left 
ankle disabilities and either service or 
the service-connected knee disorders is 
identified, then the examiner should 
offer an opinion as to the degree to 
which the service-connected knee 
disabilities have aggravated the low 
back, left ankle or right foot 
disability, if at all.  

Regarding the evaluation of the service-
connected right knee disorder, the 
examination report should fully set forth 
the current complaints, pertinent 
clinical findings, and diagnoses 
affecting the right knee.  Whether there 
is lateral instability and recurrent 
subluxation should be also indicated.  
Moreover, the extent of any functional 
loss of the right knee due to weakened 
movement, excess fatigability, 
incoordination, or pain on use should be 
noted.  The examiner should also state 
whether any pain claimed by the veteran 
is supported by adequate pathology and is 
evidenced by her visible behavior.  Any 
additional impairment on use should be 
described in terms of the degree of 
additional range-of-motion loss, as per 
the DeLuca precedent, supra, and specific 
findings should be made regarding range 
of motion of the right knee, to include 
the extent to which that motion deviates 
from normal.  The level of pain on motion 
should also be described.

Complete rationale for all opinions 
expressed, with reference to pertinent 
evidence, must be provided.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be taken.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims on 
appeal.  The claims for service 
connection should be considered under all 
theories of entitlement, including 
secondary service connection.  If the 
action taken is adverse to the veteran, 
she and her representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  After providing the veteran 
and her representative an opportunity to 
respond, the case should be returned to 
the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


